Citation Nr: 0105240	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In January 2001 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In addition, the Board notes the revised duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion when necessary for an adequate determination.  
The Board also notes that the evidence of record includes VA 
medical opinions indicating the veteran's diabetes mellitus 
was incurred as a result of medication, indinavir sulfate, 
prescribed during the course of VA treatment.  The veteran 
maintains he was not informed of the possible side effects of 
this medication; however, there is no evidence indicating 
what information he may have been provided when he received 
the medication.  On the occasion of his hearing on appeal in 
January 2001, the veteran testified he was initially 
prescribed indinavir sulfate in July or August of 1996.  VA 
treatment records pertaining to the period the veteran was 
taking this medication has not been associated with the 
record on appeal.  Therefore, the Board finds additional 
development is required for an adequate determination of the 
matter on appeal.

VA law provides that when any veteran suffers an injury or 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment, or the pursuit of a course of 
vocational rehabilitation, and such injury or aggravation 
results in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).

A qualifying additional disability or death requires that the 
proximate cause of the disability or death was due to the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
was an event not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151(a).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision the Board shall remand the 
case to the agency of original jurisdiction specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
locations and approximate dates of 
treatment for any VA health care provider 
who may possess additional records 
pertinent to the issue on appeal.  Copies 
of the records from all sources he 
identifies (not already in the claims 
folder) should then be requested.

The sources should also be requested to 
provide information as to any actual 
product information provided to the 
veteran or as to any policies existing at 
the time the veteran received the 
medication concerning the release of 
product information.  In this regard, the 
RO should obtain and associate with the 
claims file all VA consent forms signed 
by the veteran.  All such records should 
be associated with the claims folder.  If 
identified records are unavailable or 
have been irretrievably lost, a statement 
to that effect should be placed in the 
claims folder.  

2.  The veteran should be requested to 
submit medical evidence, such as a 
statement from a physician, supportive of 
his contentions that his diabetes 
mellitus was incurred as a result of 
indinavir sulfate prescribed during the 
course of VA treatment.  

3.  Thereafter, the claims folder should 
be reviewed by a VA infectious disease 
specialist, who has not previously been 
involved in the veteran's care, for an 
opinion as to whether the proximate cause 
of the onset of the veteran's diabetes 
mellitus was due to the carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA, was an event not 
reasonably foreseeable, or was a 
necessary consequence treatment properly 
administered.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiner.  A complete rationale should be 
provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


